Case 18-24070-GLT        Doc 305    Filed 02/25/20 Entered 02/25/20 12:53:07            Desc Main
                                   Document      Page 1 of 2
                                                                                      FILED
                                                                                      2/25/20 10:27 am
                                                                                      CLERK
                      IN THE UNITED STATES BANKRUPTCY COURT                           U.S. BANKRUPTCY
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA                         COURT - :'3$

  IN RE:                                           Bankruptcy No. 18-24070-GLT

  ONE JET, INC.,
                                                   Chapter 7
                         Debtor.
                                                   Related
                                                   Related to Dkt.
                                                           Doc.    No. 294
                                                                Nos.:
  ROSEMARY C. CRAWFORD, Chapter 7                  Hearing: March 5, 2020 at 10:30 a.m.
  Trustee,                                         Hearing Date: ______________
                                                   Hearing Time: ______________
                         Movant,

  NO RESPONDENT.


                                       DEFAULT ORDER

        On this 25th day of February 2020, in consideration of Motion for Order Authorizing

 Procedures for the Trustee to Sell or Abandon Miscellaneous Assets without further Court

 Approval (the “Motion”) filed by Rosemary C. Crawford (“Trustee”), the chapter 7 trustee for the

 estate of One Jet, Inc. (the “Debtor”), and it appearing that the relief requested is in the best

 interests of Debtor’s estate and creditors and other parties in interest; and the Court having

 jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

 and 1334; and consideration of the Motion and the relief requested therein being a core proceeding

 pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

 §§ 1408 and 1409; and notice of the Motion having been adequate and appropriate under the

 circumstances; and after due deliberation and sufficient cause appearing therefor:

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Motion is GRANTED it is entirety.
Case 18-24070-GLT        Doc 305    Filed 02/25/20 Entered 02/25/20 12:53:07               Desc Main
                                   Document      Page 2 of 2



        2.     The Proposed Miscellaneous Sale and Abandonment Procedures as set forth in the

 Motion are APPROVED.

        3.     The Trustee is authorized to sell or abandon any Miscellaneous Assets in

 accordance to the Proposed Miscellaneous Sale or Abandonment Procedures as set forth in the

 Motion.

        4.     The 14-day stay under Bankruptcy Rule 6004(h) is waived and this terms and

 conditions of this Order shall be immediately effective and enforceable upon entry of the Order.

        5.      The Court retains jurisdiction with respect to all matters arising from or related the

 implementation of this Order.

             Kirk Burkley, Esq.
                                                              ______________________________
                                                              Honorable Gregory L. Taddonio
                                                              United
                                                              U it d States
                                                                     St t Bankruptcy
                                                                            B kruptcy Co
                                                                                      Court


        February 25, 2020




 Case Administrator to serve:
 Kirk Burkley, Esq.
